420 F.3d 915
Jacoby Lee FELIX, Petitioner-Appellant,v.Deneice A. MAYLE, Warden, Respondent-Appellee.
No. 02-16614.
United States Court of Appeals, Ninth Circuit.
August 18, 2005.

David M. Porter, Federal Public Defender's Office, Sacramento, CA, for Petitioner-Appellant.
Mathew Chan, Office of the California Attorney General, Sacramento, CA, for Respondent-Appellee.
Before CANBY, W. FLETCHER, and TALLMAN, Circuit Judges.

ORDER

1
The original decision entered by this court in this matter, reported at 379 F.3d 612, was reversed by the Supreme Court of the United States. See Mayle v. Felix, ___ U.S. ___, 125 S.Ct. 2562, ___ L.Ed.2d ___ (2005). In accordance with the mandate of the Supreme Court, the judgment of the district court entered on July 1, 2002, is in all respects


2
AFFIRMED.